Citation Nr: 1503246	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  07-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as hysterical neurosis with tension headaches, also claimed as nervousness, and, if so, whether service connection is warranted.
 
2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a disorder characterized by excessive weight gain, to include as secondary to an acquired psychiatric disorder, and, if so, whether service connection is warranted.
 
3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to an acquired psychiatric disorder.
 
4.  Entitlement to service connection for a heart disorder, to include as secondary to an acquired psychiatric disorder.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to December 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2010 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript has been incorporated into the record.  Additional evidence was submitted with a waiver of RO review. 

In November 2010 and October 2013 the Board remanded the issues on appeal for further development.

As noted in the November 2010 Board remand, the Board recharacterized the Veteran's psychiatric claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In the October 2013 remand the Board recharacterized the issue previously characterized as congestive heart failure to include all heart disorders pursuant to Clemons. 

Also, in the November 2010 and October 2013 Board remands the Board referred the issues of entitlement to service connection for "steroid injections," a prostate disorder, and a right knee disorder which had been raised by the record during the February 2010 Travel Board hearing to the Agency of Original Jurisdiction (AOJ) for appropriate consideration.  The Board notes that, since the October 2013 remand, the AOJ has not considered these issues.  The Board does not have jurisdiction of these issues and they are, once again referred to the AOJ for appropriate action. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

Since the April 2014 supplemental statement of the case (SSOC) the Veteran submitted additional statements without a waiver of Agency of Original Jurisdiction review; however, these statements are redundant of previously made statements. Thus, the Veteran is not prejudiced from the Board continuing with the adjudication of his claims.

In a November 2005 VA 21-22 the Veteran selected the Texas Veterans Commission as his power of attorney; however, in a May 2014 statement the Veteran stated that his power of attorney was a private attorney but no VA 21-22 was submitted.  In November 2014 the Board sent the Veteran a letter requesting clarification of who held power of attorney.  In December 2014 the Veteran stated that he wished to represent himself.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As above, in October 2013 the Board remanded this case for further development.  Specifically, the AOJ was directed to undertake development through appropriate channels to determine whether the Veteran's contention that he was given steroid injections during his military service to assist with weight gain could be confirmed.  The AOJ was directed to document all efforts to confirm the allegation.  Pursuant to the October 2013 Board remand, the AOJ sent the Veteran a letter in October 2013 regarding his claimed steroid injections during service.  However, the AOJ did not conduct any other additional development to either confirm or deny the Veteran's statements.  

The Board notes that while there is no evidence of steroid injections in the Veteran's service treatment records, an April 2010 private physician statement indicated that the Veteran reported in-service steroid shots and that "Steroid injections in his youth could have contributed to his cardiomyopathy that he has had for the past many years during my care."  

As it appears that the Veteran experienced steroid injections "in his youth" but it is unclear whether such occurred during military service, the Board finds that a remand is necessary to determine whether it was common practice in 1973 for the Department of Defense to give service members steroid injections during their military service to assist with weight gain.  Furthermore, given the need to obtain such an opinion, a medical opinion should also be obtained to determine whether the Veteran's acquired psychiatric disorder, excessive weight gain, diabetes mellitus, and/or a heart disorder are at least likely as not related to service, to include the steroid injections during service.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his acquired psychiatric disorder, excessive weight gain, diabetes mellitus, and heart disorder.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all of the following questions:

(A) Was it common practice in 1973 for the Department of Defense to give service members steroid injections during their military service to assist with weight gain?

(B) Does the Veteran have a current diagnosis of acquired psychiatric disorder, excessive weight gain, diabetes mellitus, and/or a heart disorder?

(C) For each diagnosis, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service, to include any alleged in-service steroid injections?

The VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required. 

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




